Citation Nr: 0927207	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-14 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.  

2.  Entitlement to an effective date earlier than September 
20, 2004, for the grant of service connection for 
hypertension.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from February 1972 to 
July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon, in which service connection for 
left ear hearing loss was granted.  The RO assigned a 
noncompensable disability rating for the Veteran's service-
connected left ear hearing loss, effective from February 26, 
2004.  The Veteran disagreed with the rating assigned to his 
service-connected left ear hearing loss in September 2004.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  He perfected 
a timely appeal on this claim in April 2005.    

In a January 2007 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  

By an August 2005 rating action, the RO granted the Veteran's 
claim of entitlement to service connection for hypertension.  
The RO assigned a 10 percent disability rating for the 
service-connected hypertension, effective from September 20, 
2004.  In October 2005, the Veteran filed a notice of 
disagreement (NOD) in which he disagreed with the effective 
date assigned for the grant of service connection for 
hypertension.  Pursuant to the holding in Manlincon v. West, 
12 Vet. App. 119 (1998), the issue of entitlement to an 
effective date earlier than September 20, 2004, for the grant 
of service connection for hypertension, must be remanded.  
This matter is addressed in the REMAND appended to the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.







FINDING OF FACT

At no time during the rating period has the Veteran had 
greater than Level I hearing loss in his service-connected 
left ear, and deafness has not been shown in his nonservice-
connected right ear.


CONCLUSION OF LAW

The criteria for an initial or staged compensable rating for 
left ear hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004 and February 2007 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2004 and February 2007 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the Veteran received notice 
of the evidence needed to substantiate his claim, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the February 2007 letter informed him 
about how VA determines effective dates and disability 
ratings, as required by Dingess.      

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in April 2004, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in February 2007, after the decision that is 
the subject of this appeal.  As to any timing deficiency with 
respect to this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim for an initial 
compensable rating for left ear hearing loss, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating and the effects of the 
disability on employment and daily living.  However, since 
the claim on appeal is a downstream issue from that of 
service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess, 19 Vet. App. at 
473, 491.   In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), 
the Court held that when VA has granted a service connection 
claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").

Nevertheless, the Veteran has received VCAA notice 
specifically tailored to comply with Vazquez-Flores, through 
the RO's February 2007 letter to the Veteran.  Therein, the 
applicable rating criteria were set out in detail, and to 
that extent, the Veteran had actual notice of the rating 
criteria prior to issuance of the final supplemental 
statement of the case in May 2008.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received a 
VA examination in August 2004 that was thorough in nature and 
adequate for the purposes in deciding this claim.  There is 
no medical evidence to show that the Veteran's hearing has 
worsened since that time.  It is also pertinent to note 
service connection for hearing loss is only in effect for one 
ear.  The manifestations of a nonservice-connected disability 
may not be used in evaluating a service-connected disability.  
38 C.F.R. § 4.14 (2008).  Consequently, if a claimant has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, as in this case, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service- 
connected disability rating, unless the claimant is totally 
deaf in both ears.  See VAOPGCPREC 32-97; Boyer v. West, 11 
Vet. App. 474 (1998).  
Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran's service treatment records show that in June 
1972, he underwent a separation examination.  At that time, 
the examiner stated that the Veteran had partial deafness in 
his left ear.     

In February 2004, the Veteran filed a claim for service 
connection for left ear hearing loss.

A VA audiological evaluation was conducted in August 2004.  
At that time, the Veteran stated that during service, he was 
exposed to loud noises from tanks, engines, and firearms.  He 
indicated that at present, he had difficulty hearing the 
television.  The audiological examination revealed that the 
Veteran had pure tone air conduction threshold levels in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as 
follows: 20, 15, 20, 45, and 50 decibels, respectively, with 
a pure tone average of 33 decibels.  Speech recognition 
ability was 100 percent in the left ear. The diagnosis was 
that the Veteran had a moderate high frequency sensorineural 
hearing loss in the left ear.  According to the examiner, the 
Veteran's left ear hearing loss was more likely than not 
related to in-service military noise exposure.  

By a September 2004 rating action, the RO granted the 
Veteran's claim of entitlement to service connection for left 
ear hearing loss.  At that time, the RO assigned a 
noncompensable disability rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100, effective from February 26, 2004, for 
the Veteran's service-connected left ear hearing loss.


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4. Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

As the Veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. at 119.  Thus, the Board must 
evaluate the relevant evidence since February 26, 2004.  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 Hz.  38 C.F.R. § 
4.85.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85 and 
Code 6100.  As noted above, the manifestations of a 
nonservice-connected disability may not be used in evaluating 
a service-connected disability. 38 C.F.R. § 4.14.  
Consequently, if a claimant has service-connected hearing 
loss in one ear and nonservice-connected hearing loss in the 
other ear, the hearing in the ear having nonservice-connected 
loss should be considered normal for purposes of computing 
the service-connected disability rating, unless the claimant 
is totally deaf in both ears.  See VAOPGCPREC 32-97; Boyer v. 
West, 11 Vet. App. 474 (1998).  

The Court of Appeals for Veterans Claims has noted that the 
assignment of disability ratings for hearing impairment are 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In regard to the Veteran's claim for an initial compensable 
evaluation for left ear hearing loss, the Board has 
considered the evidence of record but finds that there is no 
basis for a compensable evaluation under Diagnostic Code 
6100.

When hearing loss is service connected in only one ear, the 
non-service connected ear will be assigned Level I, unless 
there is total deafness in that ear.  See 38 U.S.C.A. § 
1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f); VAOGCPREC 32- 
97. There is no evidence in the claims file that shows that 
the Veteran is deaf in the non-service-connected right ear.  
Specifically, the August 2004 VA audiological evaluation does 
not show deafness in the non-service-connected right ear.  
Thus, the Level I designation is appropriate for that ear.  
With respect to the Veteran's service-connected left ear, the 
August 2004 VA audiology examination showed that the 
Veteran's pure tone average and speech recognition percentage 
combination fit the criteria for Level I at 38 C.F.R. § 4.85, 
Table VI.  When applied to the rating criteria, these numeric 
designations, that is, Level I in the left ear and Level I in 
the right ear, correspond to a noncompensable rating.  38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Board has carefully considered all potentially applicable 
regulatory provisions. Table VIa at 38 C.F.R. § 4.85 provides 
evaluations based on puretone thresholds averages, only, 
without consideration of speech discrimination test results.  
This table and the evaluation based on puretone thresholds 
alone may be used only in certain circumstances authorized by 
the regulations.  38 C.F.R. § 4.85(c) permits the use of 
Table VIa when the examiner certifies that the use of the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  In this case, no examiner has certified that 
the use of the speech discrimination test is not appropriate.  
Thus, the provisions of 38 C.F.R. § 4.85(c) do not authorize 
evaluation on puretone thresholds alone.

The Rating Schedule also provides for rating exceptional 
patterns of hearing impairment under the provisions of 38 
C.F.R. § 4.86.  However, the Veteran's test results do not 
demonstrate either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies in any service- connected 
ear, or (2) a pure tone threshold of 70 decibels of more at 
2,000 Hertz in any ear.  38 C.F.R. § 4.86.  Therefore, the 
Veteran is not entitled to consideration for exceptional 
patterns of hearing impairment in any ear during the entire 
appeal period.

The Board acknowledges that the VA examination report 
documents that the Veteran has some degree of hearing loss in 
the left ear.  However, the schedular criteria are specific, 
and the Veteran's left ear hearing loss is not of sufficient 
severity to warrant a compensable rating.  See Lendenmann, 3 
Vet. App. at 345, 349.  Thus, the Board finds that throughout 
the rating period a preponderance of the evidence is against 
the Veteran's claim for a compensable rating for his service- 
connected left ear hearing loss. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's left ear hearing loss which would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating. Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial or staged compensable rating for 
left ear hearing loss is denied.   


REMAND

By an August 2005 rating action, the RO granted the Veteran's 
claim of entitlement to service connection for hypertension.  
The RO assigned a 10 percent disability rating for the 
service-connected hypertension, effective from September 20, 
2004.  In October 2005, the Veteran filed an NOD in which he 
disagreed with the effective date assigned for the grant of 
service connection for hypertension.  The RO has not yet 
issued a statement of the case (SOC) with respect to the 
issue of entitlement to an effective date earlier than 
September 20, 2004, for the grant of service connection for 
hypertension.  Under these circumstances, the Board must 
remand the aforementioned issue so that the RO can provide 
the Veteran with an SOC, and afford him an opportunity to 
perfect an appeal thereafter by filing a timely substantive 
appeal.  Manlincon, 12 Vet. App. at 119.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue an SOC to the 
Veteran that addresses the issue of 
entitlement to an effective date earlier 
than September 20, 2004, for the grant of 
service connection for hypertension.  The 
Veteran should also be informed of the 
requirements to perfect his appeal with 
respect to this issue.  If, and only if, 
the Veteran perfects an appeal by the 
submission of a timely substantive appeal, 
the aforementioned issue should be 
returned to the Board for appellate 
review.  38 C.F.R. §§ 20.202, 20.302 
(2008).     


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


